Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Zhamu, US 20130162216, and Lee, US 20160268627.  Zhamu is relied on to disclose a capacitor-assisted, solid state lithium ion battery having graphene electrode as the capacitor electrode, and lithium material as the battery electrode material.  Zhamu also discloses three separator layer as shown in Figure 3.  However, as shown on the record, Zhamu does not disclose the quasi solid electrolyte layers in combination with having the active material mixing with solid electrolyte materials as to form each of the first and second layers of particles of electrode materials abuts a coextensive surface area of a layer of quasi-solid-state electrode comprising of a lithium-ion conducting ionic liquid containing particles of a lithium-ion conducting inorganic solid-state electrolyte.  Lee is relied on to disclose mixing the active material with the solid electrolyte materials but does not disclose the missing limitations as shown above.  For the reasons above, Claims 1-12 and 16-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-12 and 16-20 are allowable. Claims 13-15, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement comprises species A-D, as set forth in the Office action mailed on 3/10/21, is hereby withdrawn and claims 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723